DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 110068707 (the ‘707 patent) in view of US 2007/0251306 (Zhou et al.).
Regarding claim 1, the ‘707 patent discloses a pattern height information correction system comprising: contour line information of a pattern extracted from an acquired image including at least an atomic force microscope (‘According to the interpolated curve data S(x), the obtained difference E=S(xi)-d(xi) will change positively and negatively before and after the intersection point, and the position of the change point can be recorded to obtain the abscissa of the position of these intersection points.’); and a computer system that divides the extracted pattern into regions based on design information relating to the extracted pattern and associates the divided regions with layer information, wherein the computer system specifies a horizontal region designated as horizontal in advance from the divided regions (‘Since the engraved line is a rectangular structure, it can be concluded that any one of the side 
The claimed invention differs from the ‘707 patent in approximating a curved surface, rather than a simple incline or tilt.  Zhou et al. discloses that a curve-forming error known as bowing error is known to occur in AFM images (‘In addition, a scan of a flat or planar feature in the structure may result in a curving or bowing artifact in the resulting image at the location of the flat or planar feature. This may be caused by the relative sizes and shapes of the scanning probe tip and the scanned feature.’ P 4) and further discloses correcting height information based by subtracting out the bowing error (fig. 7, step 124).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the method of the ‘707 patent by fitting to a curve rather than a line to measure and eliminate the bowing error discussed in Zhou et al.
It is noted that the ‘707 patent does not specifically disclose a design information database that stores design information including at least layer information.  However, since it is known that the design is a rectangular structure, the design information exists and was accessed from somewhere, and it would have been obvious to a person having ordinary skill in the art to use such a database for storage.
Regarding claim 2, the ‘707 patent in view of Zhou et al. disclose the pattern height information correction system according to claim 1, wherein the computer system acquires the contour line information of the pattern extracted from the acquired image including at least the atomic force microscope (‘The zero-crossing detection algorithm is used to determine the position and direction of the sidewall.’), and subtracts the approximated curved surface from the height information of the extracted pattern to obtain corrected pattern height information (‘Perform a difference operation on the original data Z(xi) of each point and the corresponding point on the fitted curve, that is, P(xi)=Z(xi)-f(xi)’ from the ‘707 patent and fig. 7, element 124 from Zhou et al.).
The ‘707 patent in view of Zhou et al. does not disclose that the computer system includes a first computer system and a second computer system interconnected via a network, with the first computer system performing the contour line extraction and the second the subtraction.  However, interconnecting computer systems and performing related calculations on each is known within the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the ‘707 patent in view of Zhou et al. to use two interconnected computer systems to allow for some of the calculations to be done on a portable computer system.
The ‘707 patent in view of Zhou et al. also does not disclose performing the subtraction only when a value of a statistical value of the approximated curved surface exceeds a threshold value.  Comparing values to a threshold is common in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the system of the ‘707 patent in view of Zhou et al. to 
Regarding claim 3, the ‘707 patent in view of Zhou et al. disclose the pattern height information correction system except for when a shift amount is present in height information of a plurality of patterns after correction corresponding to the same layer information, the second computer system adjusts the height information of the plurality of patterns after correction so as to eliminate the shift amount.  However, Zhou et al. discloses adjusting height information of a plurality of patterns so as to eliminate a shift amount (‘The correct profile along the slow scan direction for each scan can be obtained by setting the mean height of each fast scan line according to the average profile along the fast scan direction of the other scan (step 108).’ Zhou et al., P 47).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the system of the ‘707 patent in view of Zhou et al. to perform such a shift correction after correction to eliminate error from variation in tip position between scans.
Regarding claim 4, the ‘707 patent in view of Zhou et al. disclose the pattern height information correction system according to claim 2, wherein the second computer system compares the value of the statistical value of the approximated curved surface with a threshold value designated in advance to determine whether or not correction of the height information of the pattern is necessary (obvious for the reasons discussed with regard to claim 2).
Regarding claim 5, the ‘707 patent in view of Zhou et al. disclose the pattern height information correction system according to claim 3, wherein the second computer 
Regarding claim 6, the ‘707 publication discloses a pattern height information correction method which is used in a pattern height information correction system including contour line information of a pattern extracted from an acquired image including at least an atomic force microscope, a design information database that stores design information including at least layer information, and a computer system that divides the extracted pattern into regions based on the design information stored in the design information database relating to the extracted pattern and associates the divided regions with layer information, the pattern height information correction method comprising: by the computer system, specifying a horizontal region designated as horizontal in advance from the divided regions (‘For this experiment a sample is TGXYZ02 produced by MikroMasch company of type standard grid, the grid nominal height is 100nm, the horizontal period 3μm.’ Wherein ‘According to the interpolated curve data S(x), the obtained difference E=S(xi)-d(xi) will change positively and negatively before and after the intersection point, and the position of the change point can be recorded to obtain the abscissa of the position of these intersection points.’); creating an approximated incline surface based on the specified horizontal region corresponding to the same layer information (‘(1) the coordinate x is regarded as a function variable of the height Z, i.e., Z (x), then the line-scan data for 1-order least squares curve fitting to obtain the fitting curve f (x), i.e. curve 7a FIG. 2;.’ See also fig. 
The claimed invention differs from the ‘707 patent in approximating a curved surface, rather than a simple incline or tilt.  Zhou et al. discloses that a curve-forming error known as bowing error is known to occur in AFM images (‘In addition, a scan of a flat or planar feature in the structure may result in a curving or bowing artifact in the resulting image at the location of the flat or planar feature. This may be caused by the relative sizes and shapes of the scanning probe tip and the scanned feature.’ P 4) and further discloses correcting height information based by subtracting out the bowing error (fig. 7, step 124).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the method of the ‘707 patent by fitting to a curve rather than a line to measure and eliminate the bowing error discussed in Zhou et al.
Regarding claims 7-10, see analysis for claims 2-5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881